363 F.2d 878
INTERSTATE COMMERCE COMMISSIONv.INTERNATIONAL SHIPPERS ASSOCIATION OF NEW JERSEY, Inc., Vince DeWitt, Barth Smelting Corp., and International Granite & Marble Corp. International Shippers Association of New Jersey, Inc. and Vince DeWitt, Appellants.INTERSTATE COMMERCE COMMISSIONv.INTERNATIONAL SHIPPERS ASSOCIATION OF NEW JERSEY, Inc., Vince DeWitt, Barth Smelting Corp., and International Granite & Marble Corp. International Granite & Marble Corp., Appellant.
No. 15793.
No. 15800.
United States Court of Appeals Third Circuit.
Argued June 13, 1966.
Decided August 25, 1966.

Appeal from the United States District Court for the District of New Jersey; James A. Coolahan, Judge.
Ronald N. Cobert, Washington, D. C. (Leonard A. Jaskiewicz, J. William Cain, Jr., Washington, D. C., Edwin H. van Deusen, Exton, Pa., Grove, Jaskiewicz, Gilliam & Putbrese, Washington, D. C., on the brief), for appellants.
Seymour Glanzer, Regional Attorney, Interstate Commerce Commission, New York City (David M. Satz, Jr., U. S. Atty. District of New Jersey, Newark, N. J., Martin Tuman, Asst. U. S. Atty. District of New Jersey, Newark, N. J., Bernard A. Gould, Interstate Commerce Commission, Washington, D. C., on the brief), for appellee.
Before GANEY, SMITH, Circuit Judges, and KIRKPATRICK, District Judge.
OPINION OF THE COURT
PER CURIAM.


1
The above mentioned matters were consolidated for trial and the judgment of the lower court is affirmed on the fine opinion of Judge Coolahan, 249 F.Supp. 66.